Motion to dismiss appeal denied. The request for an enlargement of time within which to perfect the appeal and for leave to dispense with printing is granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of Bronx County and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before December 22, 1960, with notice of argument for the. Non-Enumerated Calendar for the first day of the January 1961 Term of this court. Concur — Botein, P. J., Rabin, Stevens and Eager, JJ.